IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-70,963-02



               EX PARTE JUAN RAMON MEZA SEGUNDO, Applicant



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS IN
CAUSE NO. C-3-W011370-0974988-B IN CRIMINAL DISTRICT COURT NO. 3
                        TARRANT COUNTY

       Per curiam.

                                           ORDER

       In December 2006, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and

sentence on direct appeal. Segundo v. State, 270 S.W.3d 79 (Tex. Crim. App. 2008). We

denied relief on Applicant’s initial post-conviction application for a writ of habeas


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                Segundo - 2

corpus. Ex parte Segundo, No. WR-70,963-01 (Tex. Crim. App. Dec. 8, 2010) (not

designated for publication).

       On September 25, 2018, Applicant filed in the trial court his first subsequent

application for a writ of habeas corpus. After reviewing the application, this Court

determined that the claim raised met the dictates of Article 11.071 § 5, and we remanded

the application to the trial court for a review on the merits. Ex parte Segundo, No. WR-

70,963-02 (Tex. Crim. App. Oct. 31, 2018) (not designated for publication).

       It has been over two years since we remanded the application to the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within

120 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish